Citation Nr: 0408025	
Decision Date: 03/29/04    Archive Date: 04/02/04

DOCKET NO.  99-13 448A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for sarcoidosis.

2.  Entitlement to an effective date earlier than April 10, 
2000 for the award of service connection for diabetes type 
II.  

3.  Entitlement to an initial disability evaluation in excess 
of 20 percent for diabetes type II.   


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. Kang, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1967 to April 
1969.  The record indicates that his military occupational 
specialty was Armor Crewman.  His Certificate of Release or 
Discharge from Active Duty (DD Form 214) indicates that he 
was awarded the National Defense Service Medal, the Republic 
of Vietnam Campaign Medal, and the Vietnam Service Medal.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an October 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia, which denied entitlement to service 
connection for a lung disability shown as sarcoidosis.  That 
decision also denied entitlement to service connection for 
hepatitis and a skin condition.

In October 2003, the veteran testified before the undersigned 
Acting Veterans Law Judge at a personal hearing at the RO.  A 
transcript of that hearing has been associated with the 
veteran's VA claims folder.

In an April 2002 rating decision, the RO granted service 
connection for diabetes type II and assigned a 20 percent 
evaluation effective from July 24, 2000.  In a September 2002 
rating decision, the RO denied entitlement to an earlier 
effective date for the award of service connection for 
diabetes type II.  In a September 2002 statement, the veteran 
expressed disagreement with the disability evaluation 
assigned to the diabetes type II and to the effective date of 
the award.  In an April 2003 rating decision, the RO assigned 
an effective date of April 10, 2000 for the award of service 
connection for diabetes type II.  The Board notes that a 
statement of the case was not issued with respect to these 
issues.  This matter is addressed below.  

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The Board finds that additional development is needed prior 
to a determination as to the merits of the claim for 
entitlement to service connection for sarcoidosis.  During 
the pendency of this appeal, the Veterans Claims Assistance 
Act of 2000 was enacted.  The Veterans Claims Assistance Act 
of 2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5103, 5103A, 
5107, and 5126, and codified as amended at 5102, 5103, 5106 
and 5107 (West 2002) redefined VA's duty to assist a claimant 
in the development of a claim.  VA regulations that implement 
the VCAA are codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a) (2003).  

The VCAA specifically provides that the duty to assist 
includes providing a medical examination or obtaining a 
medical opinion when such an examination or opinion is 
necessary to make a decision on the claim. VCAA. 38 U.S.C. § 
5103A(b)(1), (2).  An examination is deemed "necessary" if 
the evidence of record (lay or medical) includes competent 
evidence that the claimant has a current disability, or 
persistent or recurrent symptoms of disability; and indicates 
that the disability or symptoms may be associated with the 
claimant's active military, naval, or air service; but does 
not contain sufficient medical evidence for VA to make a 
decision on the claim. VCAA. 38 U.S.C. § 5103A(b)(1), (2).  
The evidence of a link between current disability and service 
must be competent.  Wells v. Principi, 326 F.3d 1381 (Fed. 
Cir. 2003).

The Board finds that a VA examination is necessary.  In March 
1997, the veteran underwent a VA examination, however, that 
examination addressed the veteran's claims for entitlement to 
service connection for adenocarcinoma of the prostate.  

An October 1968 service medical record notes that the veteran 
had a history of asthma.  Examination revealed rales and 
wheezes in the chest bilaterally.  The diagnosis was 
asthmatic bronchitis.  A March 1969 Report of Medical 
History, which was completed at the veteran's separation 
examination, indicates that the veteran reported having 
complaints of asthma and shortness of breath.  The examiner 
noted that the veteran had occasional dyspnea and bronchitis.  
In his October 2003 testimony, the veteran reported a 
continuity of shortness of breath, coughing, headaches, and 
dizzy spells since his military service.  He offered credible 
testimony regarding asthma problems that began while service 
in Vietnam where as a tanker operator, he was inhaled and was 
exposed to diesel exhaust, gunpowder, and chemicals in the 
air.  Chest x-ray and computed tomography (CT) reports from 
the Crawford Long Hospital of Emory University dated in July 
1992 reflect bilateral hilar adenopathy and a diagnosis of 
sarcoidosis.  The examiner noted the veteran's 20-year 
history of heavy smoking.  In this case, an opinion as to the 
etiology of sarcoidosis has not yet been obtained.  The Board 
finds that a medical opinion as to etiology is necessary to 
make a decision on this claim.

The Board notes that the RO must ensure that the mandates of 
VCAA have been met prior to returning the case for the 
purpose of appellate review.  

As noted by the Board in the Introduction, in an April 2002 
rating decision, the RO granted service connection for 
diabetes type II and assigned a 20 percent evaluation 
effective from July 24, 2000.  In a September 2002 rating 
decision, the RO denied entitlement to an earlier effective 
date for the award of service connection for diabetes type 
II.  In a September 2002 statement, the veteran expressed 
disagreement with the disability evaluation assigned to the 
diabetes type II and to the effective date of the award.  

The filing of a Notice of Disagreement initiates the appeal 
process.  Godfrey v. Brown, 7 Vet. App. 398, 408- 410 (1995).  
The RO has not issued a Statement of the Case as to this 
issue.  Under the Court's jurisprudence, the Board is 
obligated to remand, rather than refer, this issue.  See 
Godfrey, supra; see also Manlincon v. West, 12 Vet. App. 238 
(1999).

Accordingly, this case is remanded for the following action:

1.  The RO must review the claims file to 
ensure compliance with the mandates of the 
VCAA.  In particular, the RO should ensure 
that the notification requirements and 
development procedures of VCAA are fully 
satisfied and send the veteran a letter 
detailing the provisions of VCAA and the 
associated implementing regulations.  See 
38 U.S.C.A. §§ 5102, 5103, 5103A, and 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2003).  See also Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, 
117 Stat. 2651 (Dec. 16, 2003).  

2. The veteran should be afforded an 
appropriate VA medical examination to 
determine the nature, extent, and etiology 
of the veteran's sarcoidosis.  The 
veteran's VA claims folder must be made 
available to the examiner for review in 
connection with the examination. The 
examiner should render an opinion as to 
whether it is at least as likely as not 
(50 percent probability or more) that any 
sarcoidosis found is related to the 
veteran's documented in-service complaints 
and treatment for asthmatic bronchitis, 
headaches, and seizure activity.  In 
offering this opinion, the examiner should 
comment on whether the veteran's history 
of cigarette smoking and/or in-service 
exposure to chemicals (Agent Orange), 
diesel exhaust, and gunpowder is 
etiologically related, if at all, to any 
sarcoidosis.  The examiner should provide 
the complete rationale for all conclusions 
reached.  The report of the examination 
should be associated with the veteran's VA 
claims folder.

3.  The RO must issue a Statement of the 
Case, containing all applicable laws and 
regulations, on the issues of entitlement 
to an earlier effective date for the 
award of service connection for diabetes 
type II and entitlement to an initial 
disability evaluation in excess of 20 
percent for diabetes type II.  The 
veteran and his representative should be 
provided with copies of the Statement of 
the Case and advised of the time period 
in which to perfect his appeal.

4.  The RO should review the additional 
evidence and readjudicate the claim for 
entitlement to service connection for 
sarcoidosis.  If all the desired benefits 
are not granted, an appropriate 
supplemental statement of the case should 
be furnished to the veteran and his 
representative.  They should be afforded 
an opportunity to respond to the 
supplemental statement of the case before 
the claims folder is returned to the Board 
for further appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).



(CONTINUED ON NEXT PAGE)





This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.




____________________________________________
C. L. Krasinski
Acting Veterans Law Judge,
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



